Title: Enclosure: P. Gamelin to Chabrand Delisle, 8 June 1776
From: Gamelin, P.
To: Delisle, Chabrand


       
        Monsieur
        Bristol 8. Juin 1776
       
       Quoi que privé de vos belles lettres, mon Epouse ma donné de Vos nouvelles et m’a appris la convalessence de Madame, dont la Maladie vous avois si justement trés occuppé; je Vous prie Monsieur de lui presenter mes respects: j’embrasse vos jolies Enfans, ha? que je resentiré de joie de Vous rejoindre tous, Et qu il m’est flateur de penser que je pourré réprendre l’agréable habitude de Votre bonne Et trés honnête Société.
       Un certain Mr. Mersier, m a dit en Son tems, avoir laisé Quebec le 6–may Et Montreal le 10—Etant arrivé a New York le 17. II y a apporté le premier la nouvelle de leur Echec. II m a dit encor ingenument, que l’occasion leur Etoient echapé de reunir le Canada a leurs provs.; je l ai crû Sur Sa parole Sen Exiger de lui le Sermant, les papiers publique ne nous Sonts point déffandû, j’ai souscrit pour avoir les meilleurs que j espere Vous porter chés-vous: je prie l’Eternel, d’ordonner que sa soit bientot, Employé je vous en Suplie Monsieur, toute votre meilleur credit auprés de notre bien fésant Général, pour mon rapel auprés de Ma chere famille, pour vu que Sela puise S’accorder avec L’honneur Et les Sentiments delicat que vous m avés toujours connû. Je crois que tout les individus, qui ont fait retentir les airs, du mot liberté, Se Sonts tous trés eloigné de Se precieux trésor, qu ils ont En fouis, pours des Siecles qui Séronts avec peinne découvert par leur arriere Neveûx. Je Sai que la liberté, Est le premier des biéns; mais se ne sera jamais l’entousiasme qui me la fera recouvrer: je m estime heureux dans ma prison de Pinsilvanie, parce que je me flatte que le calme qui va Succeder a l’horible tempête qui ma frapé me procurera beaucoup de douceur, m’a liberté: m’a precieuse liberté amen.
       
       Dr. Franklin, et Son confrere loyaliste, mon bien vouluent assurer a leur retour de notre province, qu ils n’avoient connu aucun des miens en Canada, ce qui m’a fait un vrai plaisir. Ser Wam. J——a Eté delivré de La captivité de prisonnier par les Six Nations Sauvages, et ont le dit être avec eux, à la tête de 900 Blanc. Les 24 Sauvages qui Sont actuellement a philadelphia, ni sont à se que l’on M’a assuré de trés bonne part que pour queus ailler des presents et non pour faire aliance avec les membres (infirmus) Congrés.
       A Dieu Monsieur, je vais cesser de vous ennuyer, ces abuser de votre Complaisance: mais Veuillé donc encor avoir la bonté de me permettre de me dire avec le plus profond respect. Monsieur, votre trés humble & trés obeysant Serviteur
       
        P Gamelin
       
       
        NB. Je vous prie de proteger mes freres, je suppose que Si Dieu, les à conservé qu ils auronts Eté En bon occasion de Sa quiter de leur precieux dévoir. Ils Sont Braves. Sela Suffit, pour qu ils ayont den Ennemi parmi. Nos cheres, et parfait jaloux, compatriotes. L’on parle bien fort de nous s’envoyer à nos cheres familles, Se que je Souhaite.
       
       GN
      